UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Eagle Rock Energy Partners, L.P. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: May 17, 2010 Special Meeting Has Been Adjourned Until May 21, 2010 ***Your Vote Is Very Important*** Dear Fellow Limited Partner, The Special Meeting of Eagle Rock Energy Partners, L.P. scheduled for May 14, 2010 was adjourned until May 21, 2010 at 1:00 p.m. to allow additional time to solicit votes from a greater percentage of our common unitholders.The reconvened special meeting will be held at Eagle Rock’s offices at 1415 Louisiana Street, The Wedge Tower, Suite 2700, Houston, Texas. As of May 14, 2010, the proxies received from unaffiliated unitholders amounted to under 58% of all outstanding common units held by unaffiliated unitholders.The proposals require the affirmative vote of a majority of all outstanding common units held by our unaffiliated unitholders and we are therefore continuing to solicit your vote.Our records show your common units have not yet been voted; we urge you to vote today. The proposals are intended to improve the Partnership’s liquidity position, simplify its structure and position it for future growth.Our board of directors unanimously recommends that you vote “FOR” the proposals. PLEASE BE AWARE THAT YOUR BROKER CANNOT VOTE ON YOUR BEHALF WITH RESPECT TO THE PROPOSALS AND FAILURE TO CAST A VOTE IS THE EQUIVALENT OF A VOTE AGAINST THE PROPOSALS. Whether or not you plan to attend the reconvened special meeting on May 21, 2010, please vote as soon as possible. The fastest way to vote is to use the telephone or internet instructions on the enclosed proxy card. If you have questions or if you need assistance voting, please contact Morrow & Co., LLC, our proxy solicitor, at 1-800-607-0088. Thank you for your support of Eagle Rock and for taking the time to vote. Sincerely, /s/ Joseph A. Mills Joseph A. Mills Chairman and Chief Executive Officer P. O. Box 2968 Houston, TX77252-2968 281-408-1200 Office WWW.EAGLEROCKENERGY.COM
